DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kerpel (US 
patent No. 10984471 B1 ).
As per claims 1 and 11, Kerpel discloses a system and method for facilitating a trade 
among a plurality of entities.  See the abstract of Kerpel.  Accordingly, Kerpel teach and or disclose:
receiving, by at least one processor from a first computing device, a trade request indicating an intention to trade a particular financial instrument according to trade parameters; (see column 8, lines 25-54 of Kerpel);

receiving, by the at least one processor from at least one second computing device, at least one order request indicating at least one intention to buy a type of financial instrument;  (column 8, line 64 to column 9, line 36 of Kerpel);

determining, by the at least one processor, a particular type of financial instrument 
associated with the particular financial instrument (see column 6, lines 33-56 of Kerpel);

determining, by the at least one processor, that the particular type of financial instrument
matches the type of financial instrument (see column 10,.lines 7-24 of Kerpel);
initiating, by the at least one processor, a trade session according to the trade parameters,
wherein the trade session comprises a connection between the at least one processor, the first 
computing device and the at least one second computing device to enable at least one electronic execution of at least one trade of the particular financial instrument between a first user associated with the first computing device and at least one second user associated with the at least one second computing device (column 10, lines 7-24 and column 11, lines 38-52 of Kerpel); and

transmitting, by the at least one processor, a trade confirmation to the first computing 
device and the at least one second computing device to confirm the electronic execution of the 
trade (column 9, line 3-36 of Kerpel).

As per claims 2 and 12, Kerpel discloses the particular financial instrument is a bond.  See column 3, lines 25-43 of Kerpel.

As per claims 3 and 13, Kerpel disclose generating, by the at least one processor, at least one invite to the at least one second computing device to enable the at least one second computing device to join the trade session.  See column 6, lines 32-56 and column 23, line 61 to column 24, line 3 of Kerpel. 
 
As per claims 4 and 14, Kerpel discloses the at least one invite is transmitted to the at least one second computing device in response to a user selection by a dealer via a dealer computing device.  See column 14, lines 11-28 of Kerpel.

As per claims 5 and 15, Kerpel discloses the at least one trade session comprises a committed level specified by user selection at the at least one second computing device.  See column 10, lines 25-43 of Kerpel.

As per claims 6 and 16, Kerpel discloses the trade session comprises at least one electronic communication session to enable the first user and the at least one second user to submit offers for the at least one trade.  See column 14,lines 11-59 of Kerpel.

As per claims 7 and 17, Kerpel discloses the at least one intention to buy comprises at least one user selection via the at least one second computing device.  see column 14, lines 11-59 and column 18, lines 18-57 of Kerpel. 

As per claims 8 and 18, Kerpel discloses the at least one second user is a plurality of users.  Column 14, lines 11-59 of Kerpel. 

As per claims 9 and 19, Kerpel discloses the particular financial instrument comprises at least one share in the particular instrument.  See column 14, lines 11-59 of Kerpel; 

As per claims 10 and 20, Kerpel discloses receiving, by the at least one processor, the trade request and the at least one order request via a FIX Adapted For Streaming (FAST) protocol.  See column 24, lines 4-12 and figure 5 of Kerpel.

 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	Subject Matter Eligibility Standard
	When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
	Specifically, claims 1 and 149 are directed to a method. Claim 8 is directed to a system. Each of the claims falls under one of the four statutory classes of invention.
	If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).
	Claim 1 as an example recites :
receiving, a trade request indicating an intention to trade a particular financial instrument according to trade parameters; 
receiving, at least one order request indicating at least one intention to buy a type of financial instrument; 
determining, a particular type of financial instrument associated with the particular financial instrument;
determining, that the particular type of financial instrument matches the type of financial instrument;
	initiating, a trade session according to the trade parameters,
and
transmitting, a trade confirmation to execution of the trade.

Claim 2 recites the particular financial instrument is a bond.  This is not a function but merely the identification of the item or resource being traded.

Claims 2, 12, 9 and 19, recite a transmitting, a receiving and a selecting functions which are abstract concepts found by the Courts in Cyberfone and Accenture.
	
Claims 3, 4 13 and 14recite a transmitting function.
	Claims 5 and 15 recite financial agreement.  

	Claims 6, 7, 10, 16 and 17 and 2  recite a generic communication request between two devices.

	Claims 8 and 18  recite an entity being involved in the financial transaction.

This concept falls into the category of functions of organizing human activities such as providing a fundamental economic principle or practice (including hedging, insurance, mitigating risk).
Accordingly, the claimed receiving is a data gathering function.
The claimed determining functions are generic functions performed by a generic computing device.
The claimed transmitting is similar to an insignificant post solution activity.

	The judicial exception is not integrated into a practical application. In particular, the claimed “first computing device, second computing device”  and the “processor” are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using a generic component.
	Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claimed devices or processor is also seen as generic computer component storing data performing generic functions without an inventive concept as such does not amount to significantly more than the abstract idea. The claimed devices and processor are interpreted as being recited at a high level of generality and even if the claims recited in the affirmative.
	The type of data being manipulated does not impose meaningful limitations or render the
idea less abstract. Looking at the element as a combination does not add anything more than the elements analyzed individually. Therefore the claim does not amount to significantly more than the abstract idea itself.
Applicant is reminded that a statutory claim would recite an automated machine implemented method or system with specific structures for performing the claimed invention so as to provide an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not  effect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment.

Accordingly, claim 1 is directed to an abstract idea.
	The remaining independent claim 11 falls short the 35 USC 101 requirement under the same rationale.

	The dependent claim(s) when analyzed and each taken as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797. The examiner can normally be reached M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/fp/
/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        


August 15, 2022